UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  -v.-                            20 Cr. 3-4 (KPF)

HENRY OGBUOKIRI,                                      ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

     The sentencing for Mr. Ogbuokiri currently scheduled for September 30,

2021, is ADJOURNED to November 17, 2021, at 3:30 p.m. Defendant’s

sentencing submission shall be filed on or before November 3, 2021, and the

Government’s submission shall be filed on or before November 10, 2021.

     SO ORDERED.

Dated:     July 15, 2021
           New York, New York
                                         ___________________________________
                                             KATHERINE POLK FAILLA
                                             United States District Judge
